EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brice Turner on 8/12/22.

The application has been amended as follows: 
In claim 2, on line 2 replace “a player” with --the player--;
In claim 3, on lines 4 and 6 replace both recitations of “an object” with --the object--;
In claim 3, on line 5 replace “a position” with --the position--;
In claim 9, on line 3 replace “a player” with --the player--;
In claim 9, on line 4 replace “first draggable virtual button” with --the first draggable virtual button--;
In claim 10, on pg. 5, lines 1 and 3 replace both recitations of “an object” with --the object--; and
In claim 10, on pg. 5, line 3 replace “a position” with --the position--; and
Cancel claims 15-24.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 8, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
(specifically, in claim 1) “a second draggable virtual button including a touchpoint and configured to concurrently control a gaze of the avatar within the video game executed by the remote gaming server and activation of the object within the video game executed by the remote gaming server;
converting an initial contact with the touchpoint of the second draggable virtual button on the touchscreen display into a control signal including at least an instruction to be interpreted by the video game to activate the object in the video game”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAMON J PIERCE/Primary Examiner, Art Unit 3715